DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/16/21 has been entered, in which Applicant amended claims 1, 2, 4, 5, 8, 9, 11, 12, 14, 15, and 17. Claims 1-19 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC 101 rejections of claims 1-19 regarding abstract ideas are still applied in light of Applicant’s amendments and explanations.
Revised 35 USC 103 rejections of claims 1-19 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 14-19 are directed to a process, and claims 1-13 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “receiving a request for a taxi, the received request being from a passenger,” “identifying the passenger based on at least one of a phone number and a request history,” “mapping the first taxi driver and the second taxi driver to the request for the taxi,” “scoring each of the first taxi driver and the second taxi driver based on at least one of an acceptance rate for assignment, a rejection rate for assignment, an idle rate, and a frequency of job acceptance,” “scoring the passenger based on at least one of a cancellation rate, a booking frequency, an abandonment rate, and a blacklist factor,” “predicting a schedule for the first taxi driver and the second taxi driver to drive the passenger to a requested location, the predicted schedule being determined by an algorithm that adjusts weights based on a taxi driver score, a passenger score, and a combined score of the taxi driver and the passenger,” “matching the passenger to the first taxi driver and the second taxi driver based on the taxi driver score, the passenger score, and the combined score of the taxi driver and the passenger,” “outputting a set of ranked matches comprising a first pair of the first taxi driver with the passenger and a second pair of the second taxi driver with the passenger,” “assigning the passenger to the taxi driver based on at least one of, a conditional historical acceptance rate of the taxi driver, a stochastic assignment of either chance constraints or a conditional value at risk, and acceptance by the taxi driver,” and “dispatching the assigned first taxi driver or the assigned second taxi driver to the passenger.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A computer system for managing the adaptive dispatching of a taxi, the computer system comprising: one or more memories having computer readable code; and one or more processors, where the one or more processors, in response to retrieving and executing the computer readable code, cause the computer system to perform the following,” (computer processor, input, and memory); “detecting a location of the taxi using global positioning satellite technology,” (data gathering utilizing generic GPS technology). Additionally, independent claims 8 and 14 recite the following additional elements: “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to perform operations comprising,” (computer processor, input, and memory), “detecting a location of a taxi using global positioning satellite technology,” (data gathering utilizing generic GPS technology). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components Paragraph Number [0041]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A computer system for managing the adaptive dispatching of a taxi, the computer system comprising: one or more memories having computer readable code; and one or more processors, where the one or more processors, in response to retrieving and executing the computer readable code, cause the computer system to perform the following,” (computer detecting a location of the taxi using global positioning satellite technology,” (data gathering utilizing generic GPS technology);. Additionally, independent claims 8 and 14 recite the following additional elements: “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to perform operations comprising,” (computer processor, input, and memory), “detecting a location of a taxi using global positioning satellite technology,” (data gathering utilizing generic GPS technology). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-7, 9-13, and 15-19 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-7, 9-13, and 15-19 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea (such as the various implementations of scoring and voting). In addition, claims 7 and 19 recite the transmission of information between two computers by “requesting, through an electronic device associated with the passenger, a taxi to be dispatched to a location of the passenger,” and “receiving, through an electronic device associated with the taxi driver, an instruction to proceed to the location of the passenger
Regarding claims 1-13 the claims are directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Number [0041]).
The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0200321 to Hummel et al. (hereafter referred to as Hummel) in view of U.S. Patent Application Publication Number 2017/0270447 to Borean et al. (hereafter referred to as Borean) and in further view of U.S. Patent Application Publication Number 2016/0364678 to Cao (hereafter referred to as Cao).
As per claim 1, Hummel teaches:
A computer system for managing the adaptive dispatching of a taxi, the computer system comprising: one or more memories having computer readable code; and one or more processors, where the one or more processors, in response to retrieving and executing the computer readable code, cause the computer system to perform the following (Paragraph Number [0010] teaches the computing system includes one or more processors and one or more computer-readable media, the one or more computer-readable media storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to receive a request from a passenger for a ride from an origin to a destination).
receiving a request for a taxi, the received request being from a passenger (Paragraph Number [0024] teaches when a passenger requests a ride obtaining a passenger reputation score associated with such passenger, then determine a ride price that a passenger must pay to receive the requested ride based at least in part on the passenger reputation score associated with the passenger. Paragraph Number [0071] teaches a passenger can provide a request via passenger device 130 to the ride share 
detecting a location of a first taxi having a first driver and a second taxi having a second driver using global positioning satellite technology (Paragraph Number [0062] teaches the user equipment UE, not limiting for the present invention, may be any electronic devices, such as tablets or smartphones, provided with "Global Positioning System" (GPS) capabilities for determining drivers and passengers routes and positions, and internet connection functionalities for allowing said real-time information exchanging between the user equipment UE and the RSS system 100).
scoring the passenger based on at least one of a cancellation rate, a booking frequency, an abandonment rate, and a blacklist factor (Paragraph Number [0127] teaches at 416, the ride share platform adjusts the passenger reputation score based on the received feedback.  In particular, the ride share platform can then impose reputation score penalties (e.g., increases in reputation score) and/or score rewards (e.g., decreases in reputation scores) on the basis of the answers to these feedback questions.  For instance, a penalty can be imposed on a reputation score for not being polite and considerate or for a ride not taking place without a cancellation. (abandonment rate). Again, the amount by which the user's reputation score is adjusted can be proportional to the amount of economic harm that resulted from the indicated transgressions).
matching the passenger to the first taxi driver and the second taxi driver based on the taxi driver score, the passenger score, and the combined score of the taxi driver and the passenger (Paragraph Number [0046] teaches matching passengers to drivers and set prices for rides by generating a set of candidate drivers who could possibly give a passenger a ride. Paragraph Number [0051]-[0052] teaches the ride share platform matches a passenger with a driver only when the passenger bids more for a ride than the estimated cost required for the driver to provide the ride.  In such implementations, for any fixed bid that a passenger with a positive passenger reputation score makes for a ride request, the passenger is less likely to be matched with a driver than the passenger would have been if the passenger did not have a positive passenger reputation score.  However, a passenger can still achieve the same probability of receiving a ride by bidding an amount rd more for the ride when the passenger is trying to pay off a positive passenger reputation score of d. If a driver has a positive driver reputation score of d, the driver can pay off a fraction r of this reputation score according to at least two approaches.  Under a first approach, the ride share platform ranks the driver in the same way that he would be ranked absent a positive driver reputation score.  However, the compensation offered to the driver for providing the ride (assuming the driver is in fact offered to provide the ride at all) would be reduced by an amount rd. Paragraph Number [0099] teaches the ride share platform 110 can be configured to present offers to the candidate drivers in accordance with the priority order.  For instance, the candidate driver ranked highest in the priority order can be selected as a matched driver).
dispatching the assigned first taxi driver or the assigned second taxi driver to the passenger (Paragraph Number [0107] teaches if a matched driver accepts the offer, a notification of acceptance can be communicated to the ride share platform 110 from the driver device 140.  Upon receipt of the notification of acceptance, the ride share platform 
Hummel teaches a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores but does not explicitly teach basing the rating upon an acceptance rate as described in the following citation from Borean:
scoring each of the first taxi driver and the second taxi driver based on at least one of an acceptance rate for assignment, a rejection rate for assignment, an idle rate, and a frequency of job acceptance (Paragraph Number [0036] teaches at each iteration, said receiving comprises receiving the acceptance feedbacks of the ride sharing proposals resulting from the minimization of the cost function further based on the values of the at least one threshold determined at the previous iteration, said global maximum further corresponding to values of the at least one threshold that maximize the acceptance rate at the current iteration. Paragraph Number [0099] teaches the values of the weighting coefficients c.sub.u, c.sub.e, c.sub.t and c.sub.r and the discriminating thresholds .theta..sub.A, .theta..sub.B, .theta..sub.C are dynamically updated according to an acceptance rate of the ride sharing proposals RSP by the RSS users (by acceptance rate meaning the number of times ride sharing proposals RSP acceptances happen, with respect to ride sharing proposals RSP rejections, over a predefined period of time or over a predefined number of received acceptance feedbacks) and, preferably, according to a reinforcement learning approach/procedure (See also Paragraph Number [0126])).
the predicted schedule being determined by an algorithm that adjusts weights based on a taxi driver score, a passenger score, and a combined score of the taxi driver and the passenger (Paragraph Numbers [0096]-[0099] and Equation 5 relates to, and promotes, combinations of drivers and passengers with good reciprocal reputations. c.sub.u, c.sub.e, c.sub.t and c.sub.r are weighting coefficients. The values of the weighting coefficient c.sub.u, c.sub.e, c.sub.t, c.sub.r are dynamically updated to improve the quality of solutions proposed to drivers and passengers-in particular, the higher the value of a weighting coefficient c.sub.u, c.sub.e, c.sub.t, c.sub.r, the higher the weight assigned to that particular feature of the cost function C. The values of the weighting coefficients c.sub.u, c.sub.e, c.sub.t and c.sub.r and the discriminating thresholds .theta..sub.A, .theta..sub.B, .theta..sub.C are dynamically updated according to an acceptance rate of the ride sharing proposals RSP by the RSS users (by acceptance rate meaning the number of times ride sharing proposals RSP acceptances happen, with respect to ride sharing proposals RSP rejections, over a predefined period of time or over a predefined number of received acceptance feedbacks) and, preferably, according to a reinforcement learning approach/procedure (learning module 120)).
assigning the passenger to the taxi driver based on at least one of, a conditional historical acceptance rate of the taxi driver, a stochastic assignment of either chance constraints or a conditional value at risk, and acceptance by the taxi driver (Paragraph Number [0028] teaches a number of passengers not assigned to any driver are discriminated according to at least one threshold comprising at least one between an extra road threshold indicative of a maximum allowed extra road that satisfying the passengers would imply for the drivers, and a waiting time threshold indicative of a maximum 
Both Hummel and Borean are directed to ride dispatch based on a user request. Hummel discloses a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores. Borean improves upon Hummel by disclosing basing the rating upon an acceptance rate. One of ordinary skill in the art would be motivated to further include basing the rating upon an acceptance rate, to efficiently match both drivers and passengers with reliable drivers or compensate either the driver or the passenger based upon the reliability of the other.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of a ride dispatch service that assigns drivers and passengers together by matching their 
Hummel teaches a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores but does not explicitly teach matching drivers and passengers based on availability and schedules as described in the following citation from Cao:
identifying the passenger based on at least one of a phone number and a request history (Paragraph Number [0069] teaches the application manager can receive user input, location information 147 and other information (such as user information and/or historical information) to configure content that is to be provided by the UI component 120.  For example, the UI component can cause various user interface features to be output to a display of the computing device.  Some of the user interface features can be region-specific (e.g., based on the current location of the computing device) to display information that is particular to the region.  The user interface features can also provide dynamically adjusted content based on user selections provided via the user input. Paragraph Number [0070] teaches As an addition or alternative, the on-demand service application can determine the user's current location or pickup location (i) by using location data provided by the on-demand service system, (ii) by using user location input provided by the user (via a user input), and/or (iii) by using user info and/or historical info stored in one or more user databases. (See also Paragraph Number [0137])).
mapping the first taxi driver and the second taxi driver to the request for the taxi (Paragraph Number [0010] teaches a ride service network includes computer readable code for storing calendars for a plurality of riders; aggregating vehicle capacity and determining vehicle schedule availability; determining if a selected driver has an open time slot for the user; and scheduling an appointment time; a mobile device to receive a ride-sharing request from a rider, and a ride-sharing vehicle and including the mobile device coupled to the ride service network to pick up the rider. (See also Examples in Paragraph Numbers [0089], [0151], and [0205])).
predicting a schedule for the first taxi driver and the second taxi driver to drive the passenger to a requested location (Paragraph Number [0010] teaches a ride service network includes computer readable code for storing calendars for a plurality of riders; aggregating vehicle capacity and determining vehicle schedule availability; determining if a selected driver has an open time slot for the user; and scheduling an appointment time; a mobile device to receive a ride-sharing request from a rider, and a ride-sharing vehicle and including the mobile device coupled to the ride service network to pick up the rider. (See also Examples in Paragraph Numbers [0089], [0151], and [0205])).
outputting a set of ranked matches comprising a first pair of the first taxi driver with the passenger and a second pair of the second taxi driver with the passenger (Paragraph Number [0089] teaches comparing the route nodes and vertices of one rider to those of another rider route to find compatible riders. For example, a first rider route having ten road segments is compared to a second subscriber route having nine road segments. Upon comparison of these two routes it is found that eight of the segments are common. In this example, the second subscriber would be added to the list of potential 
Both the combination of Hummel and Borean and Cao are directed to ride dispatch based on a user request. The combination of Hummel and Borean discloses a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores. Cao improves upon the combination of Hummel and Borean by disclosing matching drivers and passengers based on availability and schedules. One of ordinary skill in the art would be motivated to further include matching drivers and passengers based on availability and schedules, to efficiently assign drivers to riders based upon previously established schedules or general opening in a calendar.	Accordingly, it would have been obvious to one of ordinary skill in the art before 
As per claim 8, Hummel teaches:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to perform operations comprising: (Paragraph Number [0010] teaches the computing system includes one or more processors and one or more computer-readable media, the one or more computer-readable media storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to receive a request from a passenger for a ride from an origin to a destination).
The remaining claim limitations are substantially similar to claim limitations performed by the system in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 14, claim 14 recites the performance of a method that is substantially similar to the steps performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 9, and 15 the combination of Hummel, Borean, and Cao teaches each of the claim limitations of claims 1, 8, and 14 respectively.
In addition, Hummel teaches:
wherein matching the passenger to the first taxi driver and the second taxi driver based on the taxi driver score and the passenger score comprises selecting, by the passenger, a taxi driver based on the taxi driver score exceeding a predetermined threshold (Paragraph Number [0086] teaches the ride share platform 110 can implement the driver selector 120 to identify one or more candidate drivers that are available to provide the passenger the requested ride; determine a value index for each identified candidate driver; determine a threshold value for each identified candidate driver; and compare the value index for each candidate driver to the respective threshold value.  The driver selector 120 and ride pricer 122 can cooperatively operate to generate an offer for a candidate driver to provide a ride to the passenger).
selecting, by the taxi driver, a passenger based on the passenger score exceeding a predetermined threshold (Paragraph Number [0053] teaches the ride share platform can ensure that a driver never receives an offer that is inappropriately low, as an offer to a candidate driver which is inappropriately low may insult the driver or otherwise degrade the driver's interaction with the ride share platform.  In one example, the ride share platform may simply decline to make an offer to a driver any time the amount of compensation that would be offered the driver is too low (e.g., is below a threshold amount or a threshold percentage of a base compensation). Paragraph Number [0086] teaches the ride share platform 110 can implement the driver selector 120 to identify one or more candidate drivers that are available to provide the passenger the requested ride; 
and selecting a passenger and a taxi driver based on the taxi driver score and the passenger score (Paragraph Number [0046] teaches matching passengers to drivers and set prices for rides by generating a set of candidate drivers who could possibly give a passenger a ride. Paragraph Number [0051]-[0052] teaches the ride share platform matches a passenger with a driver only when the passenger bids more for a ride than the estimated cost required for the driver to provide the ride.  In such implementations, for any fixed bid that a passenger with a positive passenger reputation score makes for a ride request, the passenger is less likely to be matched with a driver than the passenger would have been if the passenger did not have a positive passenger reputation score.  However, a passenger can still achieve the same probability of receiving a ride by bidding an amount rd more for the ride when the passenger is trying to pay off a positive passenger reputation score of d. If a driver has a positive driver reputation score of d, the driver can pay off a fraction r of this reputation score according to at least two approaches.  Under a first approach, the ride share platform ranks the driver in the same way that he would be ranked absent a positive driver reputation score.  However, the compensation offered to the driver for providing the ride (assuming the driver is in fact offered to provide the ride at all) would be reduced by an amount rd. Paragraph Number [0099] teaches the ride share platform 110 can be configured to present offers to the candidate drivers in 
As per claims 3, 10, and 16 the combination of Hummel, Borean, and Cao teaches each of the claim limitations of claims 1-2, 8-9, and 14-16 respectively.
In addition, Hummel teaches:
wherein selecting a passenger and a taxi driver based on the taxi driver score and the passenger score comprises solving a function by applying one of a deterministic approach and a stochastic approach 
As per claims 4 and 11 the combination of Hummel, Borean, and Cao teaches each of the claim limitations of claims 1 and 8 respectively.
Hummel teaches a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores but does not explicitly teach basing the rating upon an acceptance rate as described in the following citation from Borean:
wherein matching the passenger to the first taxi driver and the second taxi driver based on the taxi driver score and the passenger score comprises applying a weight to one or more of the respective taxi driver score and the passenger score. (Paragraph Number [0033] teaches finding a global maximum of the surrogate model, said global maximum corresponding to values of the at least one weighting coefficient that maximize the acceptance rate at the current iteration).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 5, 12, and 17 the combination of Hummel, Borean, and Cao teaches each of the claim limitations of claims 1, 8, and 14 respectively.
Hummel teaches a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores but does not explicitly teach basing the rating upon an acceptance rate as described in the following citation from Borean:
wherein assigning a passenger to the first taxi driver and the second taxi driver based on a conditional historical acceptance rate comprises calibrating an upper bound and a lower bound of the conditional historical acceptance rate (Paragraph Number [0033] teaches finding a global maximum of the surrogate model, said global maximum corresponding to values of the at least one weighting coefficient that maximize the 
wherein calibrating an upper bound comprises determining a taxi driver for each corresponding passenger based on a matched passenger and taxi driver exceeding a threshold score (Paragraph Number [0036] teaches at each iteration, said receiving comprises receiving the acceptance feedbacks of the ride sharing proposals resulting from the minimization of the cost function further based on the values of the at least one threshold determined at the previous iteration, said global maximum further corresponding to values of the at least one threshold that maximize the acceptance rate at the current iteration. Paragraph Number [0099] teaches the values of the weighting coefficients c.sub.u, c.sub.e, c.sub.t and c.sub.r and the discriminating thresholds .theta..sub.A, .theta..sub.B, .theta..sub.C are dynamically updated according to an acceptance rate of the ride sharing proposals RSP by the RSS users (by acceptance rate meaning the number of times ride sharing proposals RSP acceptances happen, with respect to ride sharing proposals RSP rejections, over a predefined period of time or over a predefined number of received acceptance feedbacks) and, preferably, according to a reinforcement learning approach/procedure (See also Paragraph Number [0126])).
and wherein calibrating a lower bound comprises determining a maximal system acceptance rate based on the matched passenger and taxi driver not exceeding the threshold score (Paragraph Number [0093] teaches discrimination of the j-th passengers to be left without a ride takes place according to at least one threshold, preferably comprising at least one between an extra road threshold indicative of a maximum allowed extra road that satisfying the j-th passengers would imply for any i-th driver (the extra road threshold comprising, in the example at issue, both an absolute extra road threshold .theta..sub.A, in km, and a relative extra road threshold, .theta..sub.B, in percentage of elongation), and a waiting time threshold .theta..sub.C indicative of a maximum allowed waiting time that satisfying the j-th passengers would imply for any available drivers and/or for the j-th passengers themselves. (See also Paragraph Number [0126])
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 6, 13, and 18 the combination of Hummel, Borean, and Cao teaches each of the claim limitations of claims 1, 8, and 14 respectively.
Hummel teaches a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores but does not explicitly teach basing the rating upon an acceptance rate as described in the following citation from Borean:
wherein the conditional historical acceptance rate is generated as a probabilistic function of one or more of booking time, assignment time, weather conditions, booking locations, travel time, and waiting time (Paragraph Number [0028] teaches a number of passengers not assigned to any driver are discriminated according to at least one threshold comprising at least one between an extra road threshold indicative of a 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 7 and 19 the combination of Hummel, Borean, and Cao teaches each of the claim limitations of claims 1 and 4 respectively.
In addition, Hummel teaches:
wherein receiving a request for a taxi comprises the passenger requesting, through an electronic device associated with the passenger, a taxi to be dispatched to a location of the passenger (Paragraph Number [0024] teaches when a passenger requests a ride obtaining a passenger reputation score associated with such passenger, then determine a ride price that a passenger must pay to receive the requested ride based at least in part on the passenger reputation score associated with the passenger).
and wherein dispatching the taxi driver to the passenger comprises the taxi driver receiving, through an electronic device associated with the taxi driver, an instruction to proceed to the location of the passenger (Paragraph Number [0107] teaches if a matched driver accepts the offer, a notification of acceptance can be communicated to the ride share platform 110 from the driver device 140.  Upon receipt of the notification of acceptance, the ride share platform 110 can provide a notification to the passenger device 130 that a ride has been obtained.  The passenger can confirm the ride, for example, by interacting with a user interface presented on the passenger device 130.  Navigation information can then be communicated to the matched driver to coordinate the ride).

Response to Arguments
Applicant’s arguments filed 8/3/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 8/3/2021, pgs. 11-12). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations and provide for direction for either a person or machine to follow at some future time. The claims do not recite any particular use for these determinations and directions that improve upon the underlying computer technology (in this instance the computer software, 
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 8/3/2021, pgs. 13-16). Examiner respectfully disagrees. Examiner notes that new citations from the Cao reference have been applied to the newly presented claim limitations as indicated in the above in the 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624